Granger, J.
Under the foregoing statement, it •will be observed that administration is being had on the estate of Mrs. Hurlbut, both in New York and Yermont, and that both administrations are claimed as original, with disputed rights as to the proceeds of the note in suit. The arguments in the case would lead us to determine the dispute as between the respective representatives, not that the administrator in Yermont is a party here, but the argument proceeds upon the theory that there is but one rightful recipient of the proceeds of the note, and, if payment is made to another, it is no discharge of the debt. We are not disposed to consider the question of the validity of the appointment of the plaintiff as executor in New York, for we think the case may be disposed of consistently with the validity of both appointments, and we are by no means prepared to say that original administration may not be granted in two states upon the same estate. It is true that Mrs. Hurlbut died in Yermont, and we do not understand appellant to contend but that, as to property other than the note in suit, the administrator in Yermont is the rightful custodian; and, as to this note, the claim for administration in New York is based upon the fact that at the time of Mrs. Hurlbut’s death the note was there. It is a question of some doubt if the mere presence of a note in a state other than the residence of the deceased owner would justify administration there. It is nearer in harmony with the authorities that the residence of the debtor is the property situs to justify such proceedings. Wyman v. Halstead, 109 U. S. 654; 3 Sup. Ct. Rep. 417. This point, however, we do not decide, as cases might arise in which notes, as property, would authorize administration. Our reference to the question here is to avoid any undue inference from the particular facts of this case. With the fact established that *24administration in Vermont was authorized, and defendant paid the note there before administrative. proceedings were adopted in New York, we think the question is clearly settled upon authority. In the case of Wilkins v. Ellett, 108 U. S. 256; 2 Sup. Ct. Rep. 641, the syllabus was prepared by the judge who wrote the opinion, and is as follows: “ When a debt due to a deceased person is voluntarily paid by the debtor at his own domicile, in a state in which no administration has been taken out, and in which no creditors or next of kin reside, to an administrator appointed in another state, and the sum paid is inventoried and accounted for by him in that state, the payment is good as against an administrator after-wards appointed in the state in which the payment is made, although this is the state of the domicile of the deceased.” That case is stronger against appellant than the case at bar, as, in that case, the debtor went from the domicile of the deceased and páid. the debt, while in this he went to the domicile and made the payment. The court, in the opinion, uses this language: “If a debtor, residing in another state, comes into the state in which the administrator has been appointed, and there pays him, the payment is a valid discharge every where.” The significance of this language is much aided by the fact that the case is one between administrators of the same estate, deriving their authority from appointments in different states, which, for practical purposes, is the status of this case.
This case involves no rights as to third parties. It is purely a question of locality of administration. A payment has been made to an unquestioned administrator, with no other administration at the time pending, and with the note merely deposited in another state for safekeeping. To allow an estate, under such circumstances, to profit by a' double payment of the debt, or to compel a second payment, and require the debtor to seek repayment from the administrator in Vermont, when the money is already in the hands of a representative of the estate, merely in the interest of a double administration, would - indeed be a burlesque *25upon the administration of justice. The money is already in the estate. No citizen in New York claims any interest in this particular property. It is merely a question as to which of two representatives of the estate shall receive it. As to the-defendant, that is a-matter of no concern. The estate owned the note. It has the money. The defendant should not be required to answer further. We think the defendant’s plea of payment is established. Affirmed.